Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 02/18/2021 and the RCE filed on 03/02/2021. Claims 1, 3-9, and 11-16 are pending in the application. Claims 1, 3, 9, and 11 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg et al. (U.S Publication No. 2012/0232749 A1; hereinafter “Schoenberg”) in view of Heo et al. (U.S Publication No. 2018/0081421 A1; hereinafter “Heo”), and further in view of Piirainen et al. (U.S Publication No. 2006/0251293 A1; hereinafter “Piirainen”).

As per claim 1, Schoenberg discloses a car seat system (e.g. figs. 1, 2, 7 & 29;  para. [0011]-[0012]) comprising:
a sensor unit (figs. 1-3: child sensing system/detector 201) including a plurality of sensors including a pressure sensor and at least one more sensor, wherein the sensor unit senses an object on a car seat (e.g. para. [0044], [0055] & [0062]-[0063]: the sensing systems (201) may include pressure sensor, weight sensitive pad, optical (e.g. an infra-red emitter detector pair) acoustic, piezo-electric, force sensitive, capacitive, infra-red, mechanical, vision systems, or of any other type known to one of ordinary skill in the art; Fig. 3 shows the detector (201) is a pressure sensor and therefore is placed under or within the padding of the seat where the child (101) will likely be reclined or sitting. The weight of the child (101) will activate the pressure sensor (201) to indicate that the child (101) is present in the seat (100));
the sensor configured to control a controller to enter a wake-up mode from a sleep mode when sensor information sensed about the object is received from at least one of the pressure sensor and the at least one more sensor (e.g. see figs. 8-10; para. [0054]-[0055] & [0105]: If the seat (100) is likely occupied by a child (101) and the vehicle (105) is not currently in motion, the systems and methods are designed to initiate a notification sequence which will result in an alarm situation. Otherwise, the system (200) will generally sleep and not trigger an alarm);
the controller configured to, upon entering the wake-up mode by the sensor, determine the object based on information sensed by the pressure sensor and by at the least one more sensor and received via the sensor, including to determine whether the object is a baby or an article based on change in sensing values from the pressure sensor and on sensing values from the at least one more sensor (e.g. see para. [0054]-[0055], [0062]-[0065] & [0143]-[0145]; para. [0145]: If the child detector circuit (201) detects the presence of a child (101) its output state [i.e., output sensing value] changes. When the controller (231) senses this change it starts a 120 second timer that counts the number of changes [i.e., sensor’s output changes] that occur within 120 seconds. If the controller (231) senses more than two changes within this 120-second timer window or if the change of state is continuous for 120 seconds an alarm signal is transmitted; para. [0143]-[0144]: the controller senses a change in the output of motion sensor to determine the presence of the child in the vehicle; thus, Schoenberg teaches determining whether the object is a baby or an article based on change in sensing values from the plurality of sensors, for example, change in the pressure, change in the motion, etc.), and provide a beacon signal about the object based on the determination that the object is the baby (e.g., fig. 29; para. [0090]-[0093], [0098] & [0145]: the system (200) as shown in FIG. 29 generally comprises a remote system (215) which is capable of receiving communication from the child sensor device (200). This remote system (or alarm receiver) (215), will generally not be specific to the system (200), but will instead comprise a common object that many parents carry. In the embodiment discussed herein, this comprises a mobile phone device (smartphone) or similar device which is capable of receiving some form of communication (text, voice, voice and text, Internet Protocol, Bluetooth™, WiFi, Broadband, etc.) and which can act as an alarm receiver (215) when appropriate); and
a transmitting unit (fig. 29: communication system (235) comprising a wireless transmitter) configured to broadcast the beacon signal from the controller (para. [0013], [0090]-[0093] & [0098]: activating a wireless transmitter that contacts a parent's cell phone or a device such as a Bluetooth™ receiver).
Schoenberg does not explicitly disclose a sensor controller configured to control a main controller to enter a wake-up mode from a sleep mode.
However, in the same art of an apparatus for controlling a sleep mode, Heo discloses a sensor controller configured to control a main controller to enter a wake-up mode from a sleep mode (fig. 1; para. [0009], [0032] & [0064]: activating the sub-controller when the main controller enters the sleep mode, collecting, by the sub-controller, sensor information for at least one of surrounding situation information of the portable terminal and state information of the portable terminal, determining whether the collected sensor information satisfies a preset alarm condition, waking-up the main controller when the alarm condition is satisfied; wherein the sensor 150 may include a pressure sensor that may be included in the portable terminal 100; the alarm condition may be a high temperature value, a low temperature value, a humidity value, a pressure value, an acceleration value, or any other similar and/or suitable value indicating a situation where the portable terminal 100 may be damaged or indicating that the user may be in a dangerous situation and/or state with respect to the portable terminal 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Schoenberg the known teaching of including a sensor controller configured to control a main controller to enter a wake-up mode from a sleep mode, as taught by Heo, as this would have allowed reducing power consumption of the system by putting a main controller, such as application processor, in a low power mode until a wake-up event is generated (Heo, para. [0004], [0049] & [0070]).
Schoenberg in view of Heo does not explicitly disclose the sensor unit including a plurality of pressure sensors and at least one ultrasonic sensor.
However, Schoenberg discloses the sensing systems/detector (201) may include a pressure sensor, a weight sensitive pad, optical (e.g. an infra-red emitter detector pair) acoustic, piezo-electric, force sensitive, capacitive, infra-red, mechanical, vision systems, or of any other type known to one of ordinary skill in the art (i.e., a plurality of sensors) (Schoenberg, e.g. para. [0055] & [0062]-[0063]).
Additionally, in the same art of systems and methods for determining the presence of objects in vehicular compartments, Piirainen discloses it is known for a car seat system to comprise a sensor unit including a plurality of pressure sensors (e.g. figs. 6/6A show a passenger seat 70, wherein the seat portion 4 is provided with one or more pressure or weight sensors 7, 76, and 97) and at least one ultrasonic sensor (e.g. figs. 1-7 show ultrasonic sensor systems, 6, 8, 9 and 10), and to determine whether the object is a baby or an article based on change in sensing values from the plurality of pressure sensors (e.g. para. [0121], [0175], [0457] & [0463]: “Analysis of the weight and/or weight distribution by a predetermined method can provide an indication of occupancy by a human, an adult or child, or an inanimate object.”; Pressure or weight sensors 7, 76 and 97 are included in the system, wherein the change in pressure and/or strain measurements provide an accurate measurement of the occupant's weight) and on sensing values from the at least one ultrasonic sensor (e.g. para. [0094], [0119] & [0134]-[0135]: “For example, transducer 8 can be constructed to transmit ultrasonic energy toward the front passenger seat, which is modified, in this case by the occupying item of the passenger seat, i.e., the rear facing child seat 2, and the modified waves are received by the transducers 6 and 10, for example. A more common arrangement is where transducers 6, 8 and 10 are all transceivers. Modification of the ultrasonic energy may constitute reflection of the ultrasonic energy as the ultrasonic energy is reflected back by the occupying item of the seat. The waves received by transducers 6 and 10 vary with time depending on the shape of the object occupying the passenger seat, in this case the rear facing child seat 2. Each different occupying item will reflect back waves having a different pattern…”; “A determination can also be made using the transducers as to whether the life forms are humans, or more specifically, adults, child in child seats, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of Schoenberg in view of Heo the known sensor unit including a plurality of pressure sensors and at least one ultrasonic sensor, as taught by Piirainen, as this would have allowed for large area occupancy sensing and further allowed accurate determination of the location of the occupying item (article/baby) in the vehicle (Piirainen, e.g. para. [0175] & [0466]).

As per claim 3, claim 1 is incorporated and Schoenberg in view of Heo and Piirainen discloses: wherein the sensor unit includes a motion detecting sensor, a sound detecting sensor, the ultrasonic sensor, a temperature sensor, and the plurality of pressure sensors (e.g. see Schoenberg, para. [0055] & [0062]-[0063]; Piirainen, e.g. see fig. 6; para. [0043], [0094]-[0095], [0120-[0123] & [0174]-[0175]).

Method claims 9 and 11 are rejected for the same reasons as corresponding system claims 1 and 3 above for having similar limitations and being similar in scope.

	Claims 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg in view of Heo and Piirainen, and further in view of Arad et al. (U.S Publication No. 2015/0274036 A1; hereinafter “Arad”).

As per claim 4, claim 1 is incorporated and Schoenberg in view of Heo and Piirainen discloses: wherein, upon determination that the object is the baby, the main controller broadcasts a beacon signal via the transmitting unit (Schoenberg, para. [0090]-[0093] & [0098]).
Schoenberg in view of Heo and Piirainen does not explicitly disclose the beacon signal having a header containing a company identifier and a device identifier corresponding to the car seat.
However, Schoenberg discloses pairing of the car seat device with the alarm receiver/phone (215). The phone (215) is capable of pairing with three different devices (2000) as may be the case of a multi-child family (e.g. see Schoenberg, fig. 15; para. [0111]).
Additionally, in the same art of a warning system for sensing a child left in a seat in a vehicle, Arad discloses: wherein, upon determination that the object is the baby, the main controller broadcasts a beacon signal having a header containing a company identifier and a device identifier corresponding to the car seat via the transmitting unit (fig. 2; para. [0073]-[0074]: The child's sensing device label 11 QR code to automatic download the smart phone apps. The child's sensing device security number 12 (e.g., a company identifier) to secure pair with the smart phone apps. The child's sensing device QR code and the security code prevents from others' smart phone apps to control the child's sensing device; para. [0082] & [0135]: When a short distance is detected, a state is define as “child on seat” and a trigger command sent to smart phone apps. Every pair of seats will have its child's sensing device 101. Every child's sensing device has unique ID. So smart phone apps can detect which seat location there is a sleeping child; one skilled in the art recognizes that a beacon signal may include a preamble, a header, and a data portion, and thus would have been obvious).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Schoenberg in view of Heo and Piirainen with the known teaching of including a header containing a company identifier and a device identifier corresponding to the car seat in the beacon signal, as taught by Arad, so that only a registered user phone may receive the broadcasted signal with a pre-registered ID from the corresponding car seat.

As per claim 5, claim 4 is incorporated and Schoenberg in view of Heo, Piirainen and Arad discloses: the car system further comprising a user terminal configured to scan a QR code or barcode including the company identifier and the device identifier of the corresponding car seat to register the company identifier and the device identifier, and for receiving the beacon signal (Arad, e.g. para. [0073]-[0074], 0082] & [0135]).

As per claim 6, claim 5 is incorporated and Schoenberg in view of Heo, Piirainen and Arad discloses: wherein the user terminal provides an alarm signal to a user of the terminal when the object is the baby and the user terminal is, by a certain distance, away from the corresponding car seat (e.g. see Schoenberg, figs. 13 & 20; para. [0095] & [0097]; and Arad, para. [0018] & [0132]).

As per claim 7, claim 6 is incorporated and Schoenberg in view of Heo, Piirainen and Arad discloses: when the user terminal is, by the certain distance, away from the corresponding car seat, and temperature information is contained in the beacon signal, the user terminal reflects the temperature information to adjust a period at which the alarm signal is provided (Schoenberg, e.g., fig. 16C; para. [0068]-[0069], [0095] & [0097]: A temperature sensor (208) can be provided which allows for the temperature inside the vehicle (105) to reported as part of the system (200) as part of triggering the alarm (211). By reporting the temperature, the individual receiving the alarm signal can recognize the potential severity of risk immediately and that may trigger additional or alternative action).

As per claim 8, claim 6 is incorporated and Schoenberg in view of Heo, Piirainen and Arad discloses: wherein the user terminal transmits location information of the user terminal and the alarm signal to at least one or more pre-registered terminals (Schoenberg, para. [0090] & [0097]: the phone or device (215) can also send a message to a third party via the cellular network (for example a Text Message, IM, or E-Mail. This message could contain any combination of the following data, Child in seat, Child out of seat, vehicle Moving, Velocity, GPS location, altitude, temperature in vehicle seat; also see Arad, e.g., para. [0015] & [0132]).

Method claims 12-16 are rejected for the same reasons as corresponding system claims 4-8 above for having similar limitations and being similar in scope.

Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov